3240 Bayshore Boulevard, Brisbane, California 94005 Phone- 415-657-5500, Fax 415-330-2444 July 13, 2010 Via EDGAR and Facsimile (202) 772-9218 United States Securities and Exchange Commission Division of Corporate Finance 100 FStreet, N.E. Washington, D.C.20549 Mailstop 6010 Attn: Brian Cascio Re: Cutera, Inc. Form 10-K for the fiscal year ended December 31, 2009 Filed March 15, 2010 File No.000-50644 Dear Mr. Cascio: On behalf of Cutera, Inc. (“Cutera” or the “Company”), we are responding to the Staff’s letter dated June 29, 2010 (the “Comment Letter”), relating to the above-referenced Form 10-K.For your convenience we have repeated the Staff's comments below in bold, italics face type before each of our responses below. The numbered paragraphs of this letter correspond to the numbered paragraphs of the Comment Letter. References to “we,” “our” or “us” mean the Company or its advisors, depending upon the context. Form 10-K for the fiscal year ended December 31, 2009 COMMENT 1: Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Significant Business Trends, page 31 We reference the disclosure on page 31 that you instituted an aggressive program including headcount reductions and cost reduction measures during the first half of 2009. We also note that you continue to attribute decreases in operating expenses to your restructuring efforts during 2009. To the extent that this is part of a restructuring plan, please tell us where you have provided the disclosures required by FASB ASC 420-10-50 and SAB Topic 5.P.4. Securities and Exchange Commission July 13, 2010 Page 2 RESPONSE: In response to the Staff's comment, we advise that in evaluating our headcount reductions and cost reduction measures, we determined that the disclosures required by FASB ASC 420-10-50 and SAB Topic 5.P.4. were not required due to the following: ● We did not exit, dispose, terminate, or relocate any business activities. ● We did not materially change either the scope of, or the manner in which we conduct, our business following the headcount reductions; ● The “one-time employee termination benefits (as defined in ASC 420)” provided were immaterial (2%) to the total operating expenses of our company. ● There were no service requirements outstanding from the employees who were provided the one time employee termination benefits, and as such, there was no liability balance at the beginning or end of the 2009 annual reporting period. Although we considered the one-time employee termination benefits as immaterial, we acknowledge the Staff’s position and in response to its comment, we will provide the following additional disclosures relating to comparative 2009 financial information in our future filings commencing with our second quarter 2010 Form 10-Q: 2009 Restructuring Charges In accordance with FASB ASC 420-10-50 and SAB Topic 5.P.4, we recognized a total of $976,000 in restructuring charges in the year ended December 31, 2009. These benefits were provided to then current employees that were involuntarily terminated under the terms of one-time benefit arrangements during the year. The Company implemented three reduction-in-force (or “RIF”) programs in 2009: January 2009, May 2009 and August 2009. In general, the company-wide RIF programs specifically targeted positions that were directly impacted by the business slow down, such as: sales, customer relations, manufacturing, and service. All employees terminated under these programs were notified within the quarter that the severance and benefit expenses were recognized. The Company did not exit, dispose, terminate, or relocate any business activities and it did not materially change either the scope of, or the manner in which it conducted business following the headcount reductions. Securities and Exchange Commission July 13, 2010 Page 3 The following table sets forth the Company’s restructuring accrual activity for each of the quarters of 2009 and the year ended December 31, 2009 (in thousands): Quarter End Yearended Severance liability March31, June30, September30, December31, December31, Beginning balance $
